 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RICHARD MAQUINALES,                                 No. 2:19-cv-1242 CKD P
12                      Petitioner,
13          v.                                           ORDER AND
14   SPEARMAN,                                           FINDINGS AND RECOMMENDATIONS
15                      Respondent.
16

17          Petitioner is a California prisoner proceeding pro se with an application for writ of habeas

18   corpus under 28 U.S.C. § 2254. Petitioner challenges the determination made by the California

19   Department of Corrections and Rehabilitation as to the length of his sentence. While not entirely

20   clear, petitioner seems to assert he is due for release.

21          Respondent has filed a motion to dismiss arguing, in part, that plaintiff has not exhausted

22   state court remedies with respect to his claims. The exhaustion of state court remedies is a

23   prerequisite to the granting of a petition for writ of habeas corpus. 28 U.S.C. § 2254(b)(1). A

24   petitioner satisfies the exhaustion requirement by providing the highest state court with a full and

25   fair opportunity to consider all claims before presenting them to the federal court. Picard v.

26   Connor, 404 U.S. 270, 276 (1971).

27          Respondent points to evidence indicating that petitioner has not presented his claims to the

28   California Supreme Court. Petitioner does not assert he did, nor explain why not. Accordingly.
                                                        1
 1   the court will recommend that respondent’s motion to dismiss be granted, and this case be

 2   closed.1 In light of the foregoing, the court need not address respondent’s argument that

 3   petitioner fails to assert a claim arising under federal law.

 4            Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

 5   court judge to this case.

 6            IT IS HEREBY RECOMMENDED that:

 7            1. Respondent’s motion to dismiss (ECF No. 11) be granted;

 8            2. Petitioner’s application for a writ of habeas corpus be dismissed; and

 9            3. This case be closed.

10            These findings and recommendations are submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

12   after being served with these findings and recommendations, any party may file written

13   objections with the court and serve a copy on all parties. Such a document should be captioned

14   “Objections to Magistrate Judge’s Findings and Recommendations.” In his objections petitioner

15
     1
16       Petitioner is informed that 28 U.S.C. § 2244(d)(1) provides:

17                   A 1–year period of limitation shall apply to an application for a writ
                     of habeas corpus by a person in custody pursuant to the judgment of
18                   a State court. The limitation period shall run from the latest of—
19                   (A) the date on which the judgment became final by the conclusion
                     of direct review or the expiration of the time for seeking such
20                   review;
21                   (B) the date on which the impediment to filing an application
                     created by State action in violation of the Constitution or laws of
22
                     the United States is removed, if the applicant was prevented from
23                   filing by such State action;
24                   (C) the date on which the constitutional right asserted was initially
                     recognized by the Supreme Court, if the right has been newly
25                   recognized by the Supreme Court and made retroactively applicable
                     to cases on collateral review; or
26
                     (D) the date on which the factual predicate of the claim or claims
27                   presented could have been discovered through the exercise of due
                     diligence.
28
                                                        2
 1   may address whether a certificate of appealability should issue in the event he files an appeal of

 2   the judgment in this case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district

 3   court must issue or deny a certificate of appealability when it enters a final order adverse to the

 4   applicant). Where, as here, a habeas petition is dismissed on procedural grounds, a certificate of

 5   appealability “should issue if the prisoner can show: (1) ‘that jurists of reason would find it

 6   debatable whether the district court was correct in its procedural ruling;’ and (2) ‘that jurists of

 7   reason would find it debatable whether the petition states a valid claim of the denial of a

 8   constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v.

 9   McDaniel, 529 U.S. 473, 484 (2000)). Any response to the objections shall be served and filed

10   within fourteen days after service of the objections. The parties are advised that failure to file

11   objections within the specified time may waive the right to appeal the District Court’s order.

12   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13   Dated: April 8, 2020
                                                       _____________________________________
14
                                                       CAROLYN K. DELANEY
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17

18   1
     maqu1242.exh
19

20
21

22

23

24

25

26
27

28
                                                        3
